EXHIBIT 99.1 Howard Weil Conference March25, 2010 2 Forward-Looking Statements All statements, other than statements of historical fact, included in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based upon current expectations and are subject to a number of risks, uncertainties and assumptions, which are more fully described in Rosetta Resources Inc.'s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission. These risks, uncertainties and assumptions could cause actual results to differ materially from those described in the forward-looking statements. Rosetta assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. Cautionary Statement Concerning Resources The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, to disclose only proved, probable and possible reserves that a company anticipates as of a given date to be economically and legally producible by application of development projects to known accumulations. We may use certain terms in this presentation, such as “Risked Project Inventory,” “Potential Projects,” “Risked Resource Inventory”, “Total Resource Potential”, and “Unrisked Potential” that the SEC's guidelines strictly prohibit us from including in filings with the SEC. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized. 3 Company Overview Selective Asset Overview Stacked Pay in Sacramento Basin Lobo Trend in South Texas Niobrara Chalk in DJ Basin Eagle Ford Shale in South Texas Bakken Shale in Alberta Basin 2010 Expectations Rosetta Resources Agenda for this morning’s discussion… 4 Rosetta Resources Company Overview Rosetta Resources Inc. (NASDAQ: ROSE) was formed in June 2005 to acquire the domestic oil and natural gas business formerly owned by Calpine Corporation Headquartered in Houston, Texas Technical and field offices in Denver, CO, Laredo, TX and Rio Vista, CA We have grown by developing and exploring unconventional resources in the Lower 48 Our primary focus areas for exploitationare the Sacramento Basin, the Rocky Mountains and South Texas One of our key plays for exploitation is the Eagle Ford Shale in South Texas One of our key plays for exploration is the Bakken Shale in the Alberta Basin of Montana Today, Rosetta has a high quality, diversified proved asset base Proved reserves of 351 Bcfe as of 12/31/2009¹ 75% proved developed; 85% gas 2009 production of 138 MMcfe/d 2009 F&D cost of $2.22/Mcfe 695,000 net acres (900,000 gross); including approximately 254,000 net acres under exploration option in Alberta Bakken Over 2,480 net identified drilling opportunities We have significant potential from low geological risk resource positions Total resource potential of 899 Bcfe² Over 60,000 net acres in Eagle Ford Trend of South Texas Inception to date, we have drilled 9 horizontal wells and currently have 2 rigs running. Over 250,000 net acres in Alberta Basin Inception to date we have drilled 3 delineation wells confirming oil present in Lodgepole, Bakken, Three Forks, and Nisku ¹Estimated proved reserves of 412 Bcfe under prior SEC rules ²Total resource potential includes net risked Probable and Possible reserves and 86 Bcfe of PUD’s 5 Rosetta has substantial operating control of its reserve base 87% of proved reserves are operated by Rosetta High working interest in properties Approximately 40% of acreage is currently held by production Prudent and conservative financial management Since 2007, debt to book cap < 40% and debt to LTM EBITDAX< 1.75x Maintained > $200mm in liquidity since 2008 Hedge to protect downside, capital budget activities and key strategic initiatives Modest non-core asset sale program to generate cash flow ¹Estimated proved reserves of 412 Bcfe under prior SEC rules ²Total resource potential includes net risked Probable and Possible reserves and 86 Bcfe of PUD’s Rosetta Resources Company Overview 6 Asset Summary Proved Reserves 351 Bcfe % Proved Developed 75% % Gas 85% Proved PV -10 $465MM Net Annual Production 51 Bcfe Net Acreage* Total Resources¹ 899 Bcfe Net drilling locations ¹Total resource potential includes net risked Probable and Possible reserves and 86 Bcfe of PUD’s * Includes 230,000 net acres under exploration option at 12/31/2009 Pinedale San Juan Basin South Texas Texas State Waters Gulf of Mexico Sacramento Basin DJ Basin Alberta Basin Eagle Ford Legacy asset New play entry Non-core asset Headquarters Rosetta Resources Asset Overview (as of 12/31/09) 7 Average Daily Production Acreage Position Risked Resource Inventory¹ Bcfe ¹Total resource potential includes net risked Probable and Possible reserves and 86 Bcfe of PUD’s Total Debt ($mm) Rosetta Resources Historical Performance 8 Discovered in 1936 One of California’s most prolific natural gas fields 16 known producing horizons in the basin 3.7 Tcfe produced to date Rio Vista Field is the largest onshore natural gas field in California Rio Vista Field is one of the 15 largest natural gas fields in the United States Region has established natural gas gathering and pipeline infrastructure Depth Range 2,500 - 13,000’ Asset Overview Sacramento Basin:General Description 9 2009 recomplete 2010 recomplete Recompletion Program By Year By Recovery Asset Overview Sacramento Basin:Recompletion Program Rio Vista, California Recompletion Program - Year End 2009 Date 10 Rosetta acreage We have approximately 90,000 net acres in the South Texas Lobo Trend 255 operated producing wells and 470 square miles of 3-D seismic data Currently re-mapping SCR using new 3-D data received in-house late in 12/09 Majority of acreage is 100% owned and operated; working interest ranges from 50% to 100% In 2009 we drilled 21 successful wells in the Lobo Trend For the year ended 12/31/09, average net daily production was 44.1 MMcfe/d Asset Overview South Texas:Lobo Trend 11 We have approximately 100,000 net acres 154 square miles of 3-D seismic data In the low commodity prices during 2009, we chose not to drill and focused our efforts on resource assessment Commenced a 105-well drilling program in the first quarter of 2010 Asset Overview DJ Basin:Niobrara Chalk Play 12 12/31/2006 12/31/2007 12/31/2008 1/01/2006 12/31/2009 Dec. 2009: 11.3 MMcf/d Well count:173 Asset Overview DJ Basin:Niobrara Chalk Production Growth 13 Asset Overview
